     JASON T. PISKEL, WSBA #35398
 1
     Email: jtp@pyklawyers.com
 2   BENJAMIN J. MCDONNELL, WSBA #45547
     Email: ben@pyklawyers.com
 3
     PISKEL YAHNE KOVARIK, PLLC
 4   522 West Riverside Ave., Suite 700
     Spokane, WA 99201
 5   Telephone: (509) 321-5930
     Facsimile: (509) 321-5935
 6

 7   Attorneys for Defendants David M. Carlson, Enterprise Focus, Inc.,
     and Clever Capital, LLC
 8

 9
                      UNITED STATES BANKRUPTCY COURT
10                    EASTERN DISTRICT OF WASHINGTON

11   In re:                           )          Case No. 18-03197-FPC11
                                      )
12
     GIGA WATT, INC.,                 )          Adv. No. 19-80012-FPC
13                                    )
                      Debtor.         )          Chapter 11
14
                                      )
15   ________________________ )                  OBJECTION TO CHAPTER 11
                                      )          TRUSTEE’S MOTION FOR:
16   MARK D. WALDRON, in his          )          (1) EXPEDITED DISCOVERY;
17
     capacity as the duly-appointed   )          AND (2) EXPEDITED
     Chapter 11 Trustee,              )          CONSIDERATION
18                                    )
                      Plaintiff,      )
19
                                      )
20            v.                      )
                                      )
21   DAVID M. CARLSON and             )
22
     JANE DOE 1, individually and     )
     on behalf of the marital estate; )
23   ENTERPRISE FOCUS, INC., a        )
     Washington          corporation; )
24
     CLEVER CAPITAL, LLC, a           )
25   Washington limited liability     )

     OBJECTION . . . - 1


       19-80012-FPC    Doc 26   Filed 05/10/19    Entered 05/10/19 11:43:27   Pg 1 of 3
     company; JEFFREY FIELD;              )
 1
     ROB TRAVIS; and JANE DOES            )
 2   2 through 15,                        )
                                          )
 3
                      Defendants.         )
 4

 5        Defendants David M. Carlson, Enterprise Focus, Inc., and Clever
 6
     Capital, LLC, by and through their attorneys of record Piskel Yahne
 7
     Kovarik, PLLC, respectfully submit their Objection to Chapter 11 Trustee’s
 8

 9   Motion for Expedited Discovery and for Expedited Consideration Thereof

10   (“Objection”). This Objection is based on the following:
11
          In or about the afternoon of May 9, 2019, the law firm of Piskel
12
     Yahne Kovarik, PLLC was engaged as counsel. On May 9, 2019, the
13

14   Chapter 11 Trustee filed its Motion for Expedited Discovery; Expedited

15   Consideration Thereof (“Motions”) (ECF No. 23). The Chapter 11 Trustee
16
     filed a Notice of Motions, providing less than twenty-four hours to object
17
     to the relief requested--May 10, 2019 at 12:00 p.m. (PST) (ECF No. 24).
18

19   Furthermore, Jason T. Piskel of Piskel Yahne Kovarik, PLLC is in Missouri

20   taking a deposition at this time, and is scheduled to return prior to May 13,
21
     2019. Counsel is in the process of reviewing the pleading and records to
22
     confer with Pamela M. Egan of CKR Law LLP.
23

24

25


     OBJECTION . . . - 2


       19-80012-FPC   Doc 26   Filed 05/10/19   Entered 05/10/19 11:43:27   Pg 2 of 3
          To that end, this morning, May 10, 2019, Pamela M. Egan was
 1

 2   promptly contacted telephonically and defense counsel is preparing to
 3
     have a productive and cooperative telephone conference to confer
 4
     regarding the scope and scheduling of discovery on or before Monday, May
 5
     13, 2019, which may resolve the issues set forth in the Motions. This
 6

 7   objection is, thus, necessitated under the circumstances including by the
 8
     exceptionally abbreviated time period within which to object. Accordingly,
 9
     it is respectfully requested that the Court deny the Chapter 11 Trustee’s
10
     Motion for Expedited Discovery and Expedited Consideration Thereof.
11

12        DATED this 10th day of May 2019.
13
                           PISKEL YAHNE KOVARIK, PLLC
14

15

16
                           /s/ Benjamin J. McDonnell
                           JASON T. PISKEL, WSBA #35398
17                         jtp@pyklawyers.com
                           BENJAMIN J. MCDONNELL, WSBA #45547
18
                           ben@pyklawers.com
19                         PISKEL YAHNE KOVARIK, PLLC
                           522 West Riverside Ave., Suite 700
20                         Spokane, WA 99201
21
                           Telephone: (509) 321-5930
                           Facsimile: (509) 321-5935
22
                           Attorneys for Defendants David M. Carlson
23
                           Enterprise Focus, Inc., and Clever Capital, LLC
24

25


     OBJECTION . . . - 3


       19-80012-FPC   Doc 26   Filed 05/10/19   Entered 05/10/19 11:43:27   Pg 3 of 3
